THOMPSON, J.
We affirm the order revoking probation. See § 948.06(5), Fla. Stat. (1997) (“if the *542probationer or offender asserts his or her inability to pay restitution or the cost of supervision, it is incumbent upon the probationer or offender to prove by clear and convincing evidence that he or she does not have the present resources available to pay restitution or the cost of supervision despite sufficient bona fide efforts legally to acquire the resources to do so”).
However, we vacate the sentence. See Heggs v. State, 759 So.2d 620 (Fla.2000) (holding that violation of constitutional single-subject requirement renders chapter 95-184 void in its entirely); see also Maddox v. State, 760 So.2d 89 (Fla.2000). The cause is remanded for resentencing “in accordance with the valid laws in effect on” 16 May 1996, the date Laird committed this offense. See Heggs, 759 So.2d at 624.
AFFIRMED in part; VACATED in part.
W. SHARP and HARRIS, JJ., concur.